                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT

  MICHAEL DENNEHY,
       Plaintiff,                                               No. 3:17-CV-1978 (MPS)

         v.

  XANIEL SOTO, et al.
       Defendants



                                 INITIAL REVIEW ORDER

       The plaintiff, Michael Dennehy, brings a claim against defendants Xaniel Soto and the

Connecticut Department of Consumer Protection (“DOCP”). (ECF No. 1 at 1.) He advances the

following allegations:

       I Michael Dennehy duly declare that the Department of Consumer Protection is in
       violation of their own alcohol laws in regards to the structure of their medical
       marijuana program. I.E. [sic] the tobacco law concerning the listing of definitive
       ingredients in color/flavoring to tobacco products [sic]. Currently medical
       marijuana dispensaries are disguised as country clubs under the CT Dept Consumer
       Protection Laws [sic]. I have also discovered that the proprietary owner of Arrow
       Alternative Care Milford and Hartford is Xaniel Soto, a member of the DCP MMP
       board owning 2 of 4 or 5 of the total dispensaries in the State of CT while
       controlling a board member position on the DCP. These findings would constitute
       a monopolistic trust and make the entire DCP Board conspirators as they are well
       aware of his proprietary ownership and are also are [sic] well aware of his
       proprietary ownership and are also accomplises [sic] as they are helping to
       manipulate the laws of the program for their personal capitol gains [sic], which is
       tortious in nature because patients like myself have fallen victim to the DCP’s bait
       and switch, false advertising, perscription [sic] error laws they created themselves
       [sic] and are violating themselves.

(ECF No. 1 at 2.) He does not advance any specific causes of action. (See id. at 3.) He does,

however, request that the Court make “Xaniel Soto step down from his board member position

with the DCP” and to instead install the plaintiff as “the main proprietor of Arrow Alternative




                                                1
Care.” (Id. at 4.) For the reasons that follow, Dennehy’s complaint is dismissed without

prejudice.


   I.        Legal Standard

          Because the plaintiff sought to proceed in forma pauperis (ECF No. 2), I must evaluate

his complaint and determine whether it should advance. “[T]he court shall dismiss [a] case at

any time if the court determines that [the action] is frivolous or malicious; fails to state a claim

on which relief may be granted; or seeks monetary relief against a defendant who is immune

from such relief.” 28 U.S.C. § 1915(e)(2).

          The plaintiff is pro se, so I construe his pleadings liberally. Sealed Plaintiff v. Sealed

Defendant, 537 F.3d 185, 191 (2d Cir. 2008). “[A] pro se complaint, however inartfully pleaded,

must be held to less stringent standards than formal pleadings drafted by lawyers.” Erickson v.

Pardus, 551 U.S. 89, 94 (2007) (citation and quotation marks omitted). Nevertheless, even a pro

se plaintiff must include sufficient facts to afford the defendants fair notice of the claims and the

grounds upon which they are based and to demonstrate a right to relief. Bell Atlantic v.

Twombly, 550 U.S. 544, 555-56 (2007). Conclusory allegations are not sufficient. Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009). The plaintiff must plead “enough facts to state a claim to relief

that is plausible on its face.” Bell Atlantic, 550 U.S. at 570. A claim has “facial plausibility

when the plaintiff pleads factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009).

   II.       Discussion

             A. Fed. R. Civ. P. 8




                                                     2
       Rule 8, Fed. R. Civ. P. provides that a complaint be “short and plain” and to include

allegations that are “concise and direct” in order to put each defendant on notice of the legal

claims against him or her. See Fed. R. Civ. P. 8(a) & (d). The purpose of Rule 8 is to give the

defendant or defendants “fair notice of what the plaintiff’s claim is and the grounds upon which

it rests.” Wynder v. McMahon, 360 F.3d 73, 77 (2d Cir. 2004) (internal quotation marks and

citations omitted). Here, it is unclear what claims Dennehy seeks to assert. It appears, based

upon his factual allegations, that he is asserting that the DOCP is violating Connecticut state law.

His complaint does not clearly convey the factual basis for his claim, however, and his failure to

set out a specific cause of action further undermines the clarity of his legal allegations. Thus, the

allegations do not meet Rule 8(a) & (d), and are dismissed without prejudice. See Port Dock &

Stone Corp. v. Oldcastle Northeast, Inc., 507 F.3d 117, 121 (2d Cir. 2007) (a complaint is

inadequately pled if it does not provide factual allegations sufficient “to give the defendant fair

notice of what the claim is and the grounds upon which it rests”) (citing Twombly, 550 U.S. at

545). The Court will permit the plaintiff leave to amend to assert a plausible and intelligible

legal claim.

           B. Eleventh Amendment Immunity

       The Eleventh Amendment bars the plaintiff’s claims against the DOCP, along with any

official capacity claims for money damages against Xaniel Soto in his capacity as a member of

the DOCP. Kentucky v. Graham, 473 U.S. 159 (1985) (Eleventh Amendment, which protects the

state from suits for monetary relief, also protects state officials sued for damages in their official

capacity); Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 100 (1984) (holding that a

suit against a state agency or department constitutes a suit against a state for Eleventh

Amendment purposes); Quern v. Jordan, 440 U.S. 332, 342 (1979) (Section 1983 does not



                                                  3
override a state's Eleventh Amendment immunity). The plaintiff may not file such a claim in

federal court.

          Further, a federal court may not sit in judgment of whether a State or a State official has

complied with its own law. See Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 121

(1984) (concluding that a “claim that state officials violated state law in carrying out their

official responsibilities is a claim against the State that is protected by the Eleventh

Amendment”). Thus, to the extent the plaintiff’s claims rest on the allegation that the DOPC is

“in violation of [the Agency’s] own alcohol laws” (ECF No. 1 at 2), the claims are barred.

Finally, the court lacks the authority to make Xaniel Soto “step down from his board member

position with the [DCOP].” (Id. at 4.) At most, the Court may issue injunctive relief enjoining a

state official from committing a constitutional violation. See Pennhurst, 485 U.S. at 102 (noting

that an exception exists to Eleventh Amendment immunity for suits seeking to enjoin state

official from committing constitutional violations).

   III.       Conclusion

          For the reasons set forth above, the plaintiff’s complaint is hereby dismissed without

prejudice, and the clerk is instructed to close this case. The plaintiff may, within thirty (30) days

of the date of this order, submit a motion to reopen together with an amended complaint that sets

out cognizable and intelligible federal-law claims that do not violate the Eleventh Amendment’s

guarantee of state sovereign immunity. Failure to comply with these instructions will result in

dismissal of the case with prejudice.

          It is so ordered.

                  Dated at Hartford, Connecticut this 11th day of October, 2018.




                                                    4
                         /s/

    Michael P. Shea, U.S.D.J.




5
